Citation Nr: 0421306	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than December 1, 
2001 for a rating of total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to November 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 RO decision which granted, in pertinent 
part, a TDIU rating effective December 1, 2001.  The veteran 
appeals for an earlier effective date for the TDIU rating.  
In June 2003, a Travel Board hearing was held at the RO.  

In November 2002, the veteran filed claims seeking service 
connection for vision loss, hypertension and urinary 
frequency, all secondary to his service-connected diabetes 
mellitus, type II.  As the RO has not previously considered 
these claims, they are referred to the RO for development and 
adjudication as appropriate.


FINDINGS OF FACT

1.  On December 11, 2001, the RO received the veteran's 
formal claim for a TDIU rating.  

2.  On his VA Form 21-8940, the veteran reported that he was 
self-employed as a truck driver from December 1996 to 
December 2001, and that he last worked full time on December 
1, 2001.

3.  In February 2002, the RO granted a TDIU rating effective 
from December 1, 2001.

4.  In the year prior to filing his application for TDIU, 
December 1, 2001 is the earliest date at which it became 
factually ascertainable that the veteran had become 
individually unemployable due to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to December 1, 2001 
for an award of a TDIU rating have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for an effective 
date prior to December 1, 2001 for a TDIU rating.  Pertinent 
records have been obtained.  The notice and duty to assist 
provisions of the law have been met.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this 
case turns on the law rather than the evidence, the notice 
and duty to assist provisions of the law are inapplicable.  
See Mason v. Principi, 16 Vet. App. 129 (2002).

The veteran served on active duty in the United States Marine 
Corps from May 1969 to November 1969, including service in 
the Republic of Vietnam.  His service medical records showed 
treatment for a variety of conditions, including a stab wound 
to the right calf incurred during hostile action in July 
1969.  A review of his report of separation, Form DD 214, 
listed his inservice specialty as field artillery radar 
operator, and noted that he was awarded a Combat Action 
Ribbon and a Purple Heart.  

In March 1970, the RO issued a rating decision granting 
service connection for scars on the right calf, and assigning 
thereto an initial disability rating of 10 percent, effective 
in November 1969.

In June 1990, the RO issued a rating decision granting 
service connection at a 10 percent disability rating for 
PTSD, effective in December 1989.

On October 16, 1996, the veteran filed a claim seeking, in 
pertinent part, an increased rating for his service-connected 
PTSD.  A February 1997 rating decision denied an increased 
rating for this condition, and in January 1998, the veteran 
filed a timely notice of disagreement.

In April 1998, a hearing was conducted before a hearing 
officer at the RO.  At the hearing, the veteran testified 
that he has been employed as a truck driver for the past nine 
years.  He reported that he could not continue this 
employment without the assistance of his partner.

In May 1998, the RO issued a rating decision granting an 
increased disability rating, from 10 percent to 50 percent, 
for the veteran's PTSD, effective October 16, 1996.  The 
veteran continued to maintain his disagreement with the newly 
assigned rating.

In May 1999, a video conference hearing was conducted before 
the Board, and in July 1999, the Board remanded the veteran's 
claim for an increased rating for PTSD for additional 
evidentiary development.  

In October 2001, the RO issued a rating decision granting an 
increased rating for the veteran's PTSD, from 50 percent to 
70 percent, effective October 16, 1996, and granted a 
temporary total disability rating of 100 percent from March 
5, 2001 to May 1, 2001, due to treatment of the veteran's 
PTSD requiring hospitalization. See 38 C.F.R. § 4.29.  The 
RO's October 2001 decision also granted service connection at 
a 20 percent initial disability rating for diabetes mellitus, 
type II, effective in July 2001.  

A treatment letter, dated in January 2000, was received from 
J. Harmand, L.C.S.W.  The letter noted that the veteran has 
not been able to follow a regimen of therapy for his PTSD due 
to his "work schedule as an independent trucker."  

In April 2001, the RO received a letter from the veteran, 
which had been sent to and forwarded by his Congressman.  In 
his letter, the veteran stated that he was employed as a long 
haul truck driver by a trucking company in Alabama.  He 
reported that his physicians have recommended that he stop 
driving a tractor trailer or performing any stressful job.

On December 11, 2001, the veteran filed a formal application 
for a TDIU rating by submitting a completed VA Form 21-8940.  
On his application form, he reported that he was self-
employed truck driver from December 1996 to December 2001.  
He indicated that his disability affected his full time 
employment, and that he last worked full time on December 1, 
2001.  He also stated "In reference to the issue of 70% for 
PTSD, I am completely satisfied with the Rating and that this 
satisfies my appeal."

In February 2002, the RO issued a decision granting 
entitlement to a TDIU rating, effective December 1, 2001.  
The RO's February 2002 decision also granted service 
connection for bilateral sensorineural hearing loss and for 
tinnitus, assigning thereto separate 10 percent disability 
ratings effective in December 2000.  Finally, it granted an 
earlier effective date for the grant of service connection 
for diabetes mellitus, type II, from July 2001 to December 
2000.

In June 2003, a Travel Board hearing was conducted at the RO.  
At the hearing, the veteran testified that he was the owner 
and operator of a trucking business from 1995 to 1999.  He 
stated that he worked as much as possible during that time 
with the assistance of his spouse, who received her 
commercial license in 1994 or early 1995.  He reported that 
his PTSD symptoms and medications prevented him from properly 
performing his job beginning in late 1994 or 1995.  He also 
testified that he was informed by VA physicians that he 
should not continue his employment as a truck driver.  The 
veteran's spouse testified that she began driving with the 
veteran in 1995, and that he had been unable to continue his 
employment without some assistance since that time.

At the hearing, the veteran submitted additional evidence in 
support of his claim, including a waiver of RO consideration 
of the new evidence.  

A lay statement, dated in April 2003, noted that its author 
had known the veteran and his spouse for two years, and that 
his spouse had taken care of their trucking business during 
that time.

A letter from an accountant and consultant service, dated in 
April 2003, noted that they had worked for the veteran and 
his spouse since 1994.  It stated that that the veteran's 
spouse had been the primary driver and operational manager 
for the income generated by the truck owned by the veteran.  
It then stated "[a]t this time, she is the owner of the 
truck and continues to be the primary driver and operational 
manager."

A letter from the veteran's spouse, dated in April 2003, 
noted that she became the primary driver and business manager 
for the trucking business due to the veteran's increasing 
symptoms of PTSD.  She indicated that they have had to hire 
other drivers to help due to the veteran's condition.  

A VA medical treatment report, dated in April 2003, noted 
that the veteran was advised four years ago that he should 
not be driving a truck, and that he should not be doing so at 
the present time.  It also stated that he "still has 
thoughts about hurting people with his truck."

A statement from H. Sartin, Sr., M.Ed., M.S.W., noted that 
the veteran has been a client of his since 1998.  He reported 
that the veteran's physicians have felt that his PTSD has 
seriously interfered with his ability to work as a truck 
driver dating back to 1999.  He noted that the veteran has 
attempted to comply with this medical advice by letting his 
spouse and another individual drive his truck.  It also noted 
that his spouse operated the company alone in 2001 for six 
weeks while the veteran was "attending PTSD school."

The veteran contends that the TDIU rating should be granted 
back to October 16, 1996, the date he filed for an increased 
rating for his PTSD.  As noted above, on his application for 
TDIU, filed on December 11, 2001, the veteran stated "In 
reference to the issue of 70% for PTSD, I am completely 
satisfied with the Rating and that this satisfies my 
appeal."   This effectively concludes his claim for an 
increased rating received on October 16, 1996. See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2003). The 
effective date for any later granted increased rating or TDIU 
rating must be determined in relation to a later filed claim.  

The Board finds that the veteran filed his initial claim for 
TDIU, on a formal or informal basis, on December 11, 2001.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

In the instant case, there was no informal or formal claim 
for a TDIU rating until the claim filed on December 11, 2001.  
On his application form, he reported that he was self-
employed as a truck driver from December 1996 to December 
2001, and that he last worked full time on December 1, 2001.  
The RO subsequently granted the veteran a TDIU rating 
effective as of the December 1, 2001, the date on which the 
veteran claimed his disabilities prevented him from working 
full time.  

The veteran now alleges that it was many years earlier that 
his service-connected PTSD prevented gainful employment, and 
that he was not informed by the RO that he could file a claim 
for a TDIU rating.  

After reviewing the veteran's claims folder, the Board 
concludes that he is not shown to have filed a TDIU claim, 
formally or informally, prior to December 11, 2001.  Although 
medical evidence dated prior to December 1, 2001, recommended 
that the veteran discontinue his employment in the trucking 
profession, the evidence of record does not suggest that he 
did so.  On his VA Form 21-8940, the veteran reported that he 
worked on a full time basis until December 1, 2001.  In an 
April 2001 letter to his Congressman, the veteran stated that 
he was currently employed as a long haul truck driver for a 
trucking company in Alabama.  A VA examination for PTSD, 
performed in May 2000, noted that the veteran "drives an 18-
wheeler and has had this job for several years."  A January 
2000 treatment letter noted that he had not been able to 
follow a regimen of therapy for his PTSD due to his "work 
schedule as an independent trucker."  

As the veteran is first shown to have filed a TDIU claim on 
December 11, 2001, and he is not shown to have become 
individually unemployable due to his service-connected 
disabilities prior to December 1, 2001, the law provides that 
the effective date for the TDIU rating may be no earlier than 
December 1, 2001.  

ORDER

An effective date earlier than December 1, 2001, for an award 
of a TDIU rating, is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



